     Case 1:18-cv-01364-DAD-GSA Document 40 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM J. GRADFORD,                             No. 1:18-cv-01364-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS, GRANTING
14   GUILTRON,                                        DEFENDANT’S MOTION TO DISMISS,
                                                      AND DISMISSING THIS ACTION
15                      Defendant.
                                                      (Doc. Nos. 35, 38)
16

17          Plaintiff William J. Gradford is a former state prisoner appearing pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 7, 2020, the assigned magistrate judge issued findings and

21   recommendations recommending that defendant’s motion to dismiss this action (Doc. No. 35) be

22   granted. (Doc. No. 38.) Specifically, the magistrate judge recommended that this action be

23   dismissed with prejudice because plaintiff had already settled this action and signed a release of

24   all claims, which the magistrate judge found to be a valid, clear, and unambiguous waiver of his

25   legal claims against defendant. (Id. at 6.) The findings and recommendations were served on the

26   parties and contained notice that any objections thereto were due within fourteen (14) days after

27   service. (Id. at 7.) To date, no objections have been filed, and the time in which to do so has

28   since passed.
                                                      1
     Case 1:18-cv-01364-DAD-GSA Document 40 Filed 01/12/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly:

 5          1.      The findings and recommendations issued on December 7, 2020 (Doc. No. 38) are

 6                  adopted in full;

 7          2.      Defendant’s motion to dismiss (Doc. No. 35) is granted;

 8          3.      This action is dismissed with prejudice; and

 9          4.      The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     January 11, 2021
12                                                        UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
